Title: To John Adams from Joseph Wheaton, 15 November 1820
From: Wheaton, Joseph
To: Adams, John


				
					Illustrious Sir
					Washington Novr. 15. 1820
				
				Language fails me in attempting to express to you my Gratitude for your kind and favourable expressions towards me, and your Sense of my Character and  merits as stated in your letter 7th: october 1818, but when I contemplate your early and long continued exertion to an unusual  advanced period, I the more admire & adore that beneficence which Still preserves your invaluable life a blessing to the present age.That I have done all that my feeble and humble powers would enable me please to be assured. And that you may be made acquainted with the more special acts of my humble endeavors to serve our beloved Country please to examine the enclosed appeal— With the purest homage of my heart & with the most profound respect & regard / I remain great Sir your obedt. Servt
				
					Joseph Wheaton
				
				
			